Citation Nr: 1139895	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania VARO.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript is included in the claims file.  At the hearing, the Veteran sought, and was granted, a 90 day abeyance period for the submission of additional evidence; he submitted a private medical opinion.  In August 2011 the Board obtained a Veterans Health Administration (VHA) medical advisory opinion in this matter.


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is reasonably shown to have been aggravated by his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Diseases or injuries aggravated by service may be service-connected.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran claims his bilateral hearing loss resulted from exposure to excessive noise in service associated with his military occupation of combat engineer.  His service personnel records confirm that he served as a combat engineer.  Consequently, it is not in dispute that he had substantial exposure to excessive levels of noise in service.

The Veteran's service treatment records (STRs) show that, on his September 1965 pre-induction examination, he had a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385).  On audiometric testing, the puretone thresholds, in decibels, were (the numbers in parentheses represent conversions from ASA to ISO values):
HERTZ
500
1000
2000
3000
4000
Right 
15 (30)
15 (25)
25 (35)
25 (35)
15 (20)
Left
0 (15)
25 (35)
30 (40)
30 (40)
20 (25)

The STRs show that the Veteran was placed on profile (2) for hearing disability.  A November 1966 STR noted that spoken voice testing showed that the Veteran had 20/20 hearing, bilaterally; at that time, he was taken off of profile and assigned duties that involved exposure to the conceded noise trauma.  On service separation examination, the only audiological testing was whispered voice testing, which found 15/15 hearing bilaterally; the examiner noted "defective hearing, mild hearing loss left and right ear, not noticeable at this time".

On September 2007 evaluation a private otolaryngologist noted the Veteran's report of "a fair amount of" noise exposure in service.  The impression was asymmetric sensorineural hearing loss (SNHL) with drop in right ear discrimination.

On July 2008 VA audiological examination, the Veteran reported that he believed the onset of his hearing loss was in 1966 and it had worsened over the years.  He reported exposure to excessive noise in service as an instructor on a rifle range for 9 to 10 months, as well as serving around trucks as a combat engineer, with no use of hearing protection. He reported that he was not exposed to any kind of excessive noise outside of his military service.

On audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
15
20
60
75
60
Left
15
15
50
60
65

Average puretone thresholds were 54 decibels for the right ear and 48 decibels for the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left.  The diagnosis was normal hearing bilaterally up to 1000 Hertz, sloping to a moderately severe to severe SNHL at the high frequencies bilaterally.  The examiner noted that the Veteran had an evident mild hearing loss in both ears upon entering service in 1965, and that the whispered voice test administered on separation examination was a type of testing not sensitive to high frequencies, and stated, "I cannot resolve the issue of the etiology of [the Veteran's] hearing loss without resorting to mere speculation.  A full hearing test was not performed upon discharge and he did have a hearing loss upon entry, so it is difficult to determine."

In an August 2008 treatment note, the Veteran's primary care physician opined that the Veteran has a significant hearing loss "that is most likely due to noise exposure while serving in the armed forces."  The primary care physician referred to the September 2007 otolaryngology consultation as "stating the same".

In a February 2011 Travel Board hearing, the Veteran testified that he started noticing a hearing loss in 1968, shortly after his separation from service.  He testified that he served as a combat engineer in service, working with heavy equipment and "blowing up bridges", and as a heavy equipment operator.  He worked as a cable splicer after service, and he testified that he was not exposed to excessive noise in that occupation.  He denied any recreational noise exposure.  

The Veteran submitted a March 2011 opinion letter from an otolaryngologist, without an accompanying waiver of RO consideration.  [Because this claim is being granted there is no need to remand the case to the RO for their initial consideration of this evidence.]  The otolaryngologist noted the Veteran's service as a combat engineer and ensuing exposure to artillery fire and extremely loud noises.  The Veteran reported that he developed a hissing sound in both ears during service.  He reported that he worked as a splicer for a telephone company for approximately 36 years after service, with no exposure to any excessive noise, and retired in 2001.  Audiometry revealed a SNHL of the moderate-to-severe type.  The otolaryngologist stated, "It is my professional medical opinion that [the Veteran's] bilateral hearing loss was aggravated by his occupation as a combat engineer, and I believe that it is more likely than not that the hearing loss he has now is due to his time in service."

Because the medical evidence contained only inadequate opinions and/or opinions with insufficient rationale, the Board sought a VHA medical advisory opinion on the question of whether the Veteran's pre-existing bilateral hearing loss was aggravated by his active duty service.  

In the August 2011 VHA opinion, the reviewing audiologist noted the Veteran's service records including the September 1965 induction examination that showed a pre-existing hearing loss, at least in the left ear (if not both).  The consulting expert noted the whispered and spoken voice tests used on November 1967 separation examination.  The audiologist noted the Veteran's accounts of his exposure to noise trauma in service, and the opinions already of record in this matter.  The expert stated that, based on the July 2008 VA examination, the Veteran presents with normal hearing at 500 to 1000 Hertz and a steep drop to a bilateral high frequency SNHL at 2000 to 4000 Hertz bilaterally.  The expert noted that this configuration, with the precipitous high frequency hearing loss, is "highly consistent with a noise trauma etiology", and the chief cause of hearing loss is exposure to excessive noise levels.  The audiologist noted that the Veteran had significant noise exposure in service and a reported absence of civilian noise exposure in his post-service employment.  The audiologist noted that the STRs showed at least a pre-existing left hearing loss at 2000 and 3000 Hertz, if not bilaterally, but there was no additional audiometric testing conducted during the Veteran's service.  The audiologist noted that a partial hearing loss in a portion of the frequency range, such as this Veteran's high frequency loss, would not be identified on a whispered/spoken voice test, thus "absolute determination of aggravation of the Veteran's hearing levels while he was in the service cannot be determined".  The audiologist noted the Board's request for an opinion based on factual evidence, yet none seems to be available since no audiometric hearing test was conducted on separation in 1967, and the earliest evaluation after service was in 2007.  The expert was able to offer an opinion based on professional experience and the facts presented, opining that, based on the Veteran's report of the onset of his hearing loss and tinnitus in 1966, with the positive military noise exposure in service and a reported lack of civilian noise exposure after service, with no audiometrics conducted at his separation from service, with the audiometric configuration consistent with a noise exposure etiology, and giving the benefit of the doubt to the Veteran's statements, "the Veteran's current high frequency hearing loss in both ears is at least as likely as not related to or aggravated by military noise exposure".
As the August 2011 VHA nexus opinion reflects review of the entire record (and familiarity with the actual medical history of the disability at issue) and is supported by a detailed explanation of rationale, the Board finds it to be both probative and persuasive evidence regarding a nexus between the Veteran's hearing loss and his service/events therein.  

It is not in dispute that the Veteran had mild pre-existing hearing loss prior to service.  The evidence shows that the Veteran has a bilateral hearing loss disability by VA standards, that he was exposed to noise trauma in service, and (by VA medical nexus opinion) that his current hearing loss disability is related to (was aggravated by) the noise trauma in service.  All of the requirements for establishing service connection are met; service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


